       Case 1:21-cv-04268-DLC Document 1-1 Filed 05/12/21 Page 1 of 1




                      UNANIMOUS CONSENT IN LIEU OF A SPECIAL
                            MEETING OF DIRECTORS OF
                          4CABLE TV INTERNATIONAL, INC.


  The undersigned, being all of the directors of 4Cable TV International, Inc., a corporation
  of the State of Nevada (the "Corporation"), do hereby authorize and approve the actions
  set forth in the following resolutions without the formality of convening a meeting, and do
  hereby consent to the following actions of this Corporation, which actions are hereby
  deemed affective as of the date hereof:

  RESOLVED: That the officers of this Corporation are authorized and directed to issue a
  $31,500.00 promissory note to Adar Bays, LLC, Florida limited liability company, which
  provides conversion features equal to 60% of the lowest trading price of the
  Corporation's Common Stock for the last 10 trading days prior to conversion, as well as
  8% per annum interest and contain a 5% OID such that the purchase price of the Note is
  $30,000; and become due and payable on February 25, 2016; and

  RESOLVED FURTHER: That the officers of this corporation are authorized and
  directed to execute transfer agent instructions with the Company's transfer agent to
  irrevocably reserve two million nine hundred sixteen thousand (2,916,000) shares of the
  Company's Common Stock with the transfer agent for the benefit of Adar Bays, LLC for
  conversion of the above aforementioned notes and

  RESOLVED FURTHER, that each of the officers of the Corporation be, and they hereby
  are, authorized and empowered to execute and deliver such documents, instruments
  and papers and to take any and all other action as they or any of them may deem
  necessary or appropriate of the purpose of carrying out the intent of the foregoing
  resolutions and the transactions contemplated thereby; and that the authority of such
  officers to execute and deliver any such documents, instruments and papers and to take
  any such other action shall be conclusively evidenced by their execution and delivery
  thereof or their taking thereof.

  The undersigned, by affixing their signatures hereto, do hereby consent to, authorize
  and approve the foregoing actions in their capacity as a majority of the directors of
  4CABLE TV INTERNATIONAL, INC.


.”. .:.Datecl;-F-elzary 25, 2015
